

115 HR 3561 IH: To amend title 38, United States Code, to permit appraisers approved by the Secretary of Veterans Affairs to make appraisals for purposes of chapter 37 of such title based on inspections performed by third parties.
U.S. House of Representatives
2017-07-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 3561IN THE HOUSE OF REPRESENTATIVESJuly 28, 2017Mr. Arrington (for himself, Mr. O'Rourke, Mr. Walden, Miss González-Colón of Puerto Rico, and Mr. Dunn) introduced the following bill; which was referred to the Committee on Veterans' AffairsA BILLTo amend title 38, United States Code, to permit appraisers approved by the Secretary of Veterans
			 Affairs to make appraisals for purposes of chapter 37 of such title based
			 on inspections performed by third parties.
	
 1.AppraisalsSection 3731(b) of title 38, United States Code, is amended by adding at the end the following new paragraph:
			
 (3)The Secretary shall permit an appraiser on a list developed and maintained under subsection (a)(3) to make an appraisal for the purposes of this chapter based solely on information gathered by a person with whom the appraiser has entered into an agreement for such services.
				.
		